 1                                                                                                              O
 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10

11   SARAH ABBOTT, et al.,                                 Case No.: 2:15-cv-01974-ODW(AGR)
12                           Plaintiffs,                   ORDER GRANTING MOTION TO
                                                           WITHDRAW AS COUNSEL FOR
13                                                         CERTAIN PLAINTIFFS [129]
     v.
14

15
     WEN BY CHAZ DEAN, INC.,
16   GUTHY-RENKER, LLC, and GAR
     LABORATORIES, INC.
17
                             Defendants.
18

19

20                                          I.     INTRODUCTION
21           Amy E. Davis and David E. Rosen (collectively, “Counsel”), attorneys of record

22   for the plaintiffs in this mass action move for the Court to permit them to withdraw as
     Counsel for certain plaintiffs pursuant to Local Rule 83-2.3.2. (See Mot. to Withdraw
23
     as Counsel (“Mot.”), ECF No. 129.) For reasons that follow, Counsel’s Motion is
24
     GRANTED.1
25

26

27
     1
       After carefully considering the papers filed in support of and in opposition to the Motion, the Court deems
28   the matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; L.R. 7-15.
 1                            II.      FACTUAL BACKGROUND
 2         Sarah Abbot and approximately 600 other plaintiffs (collectively, “Plaintiffs”)
 3   are suing Wen by Chaz Dean, Inc., Guthy-Renker Llc., and Gar Laboratories, Inc.
 4   (collectively, “Defendants”) seeking relief for the alleged harm they suffered in
 5   connection with their purchase and use of Defendants’ hair products. (See Fourth Am.
 6   Compl. (“FAC”), ECF No. 136.) Plaintiffs are citizens of several states and foreign

 7   countries, and allege that they have suffered damages in excess of $5,000,000

 8
     collectively, and in excess of $75,000 individually. (Id.)
           This case is set for a Bellwether Trial on September 17, 2019. (See Order Re:
 9
     Joint Stipulation to Continue Pretrial and Trial Dates (“Order”) 3, ECF No. 130.)
10
     However, on August 27, 2018, Counsel sought withdrawal as to thirty-nine of the
11
     Plaintiffs named in this action because they have “fail[ed] to communicate and
12
     cooperate in the litigation…” (See Mot. 1, ECF No. 129.) Subsequently, Counsel
13
     withdrew its Motion as to two Plaintiffs named in the Motion. (See Notice 1, ECF No.
14
     141.) Accordingly, the Court will only consider the remaining thirty-seven plaintiffs
15
     (“Subject Plaintiffs”) in deciding whether to permit withdrawal.
16                                  III.     LEGAL STANDARD
17         The decision to grant or deny a motion to withdraw as counsel for a party is
18   within the Court’s discretion. See Huntington Learning Ctrs., Inc. v. Educ. Gateway,
19   Inc., No. 09CV3200 2009 WL 2337863, at *1 (C.D. Cal. July 28, 2009). Pursuant to
20   the local rules of this district, “[a]n attorney may not withdraw as counsel except by
21   leave of court.” C.D. Cal. L.R. 83-2.3.2; see also Darby v. City of Torrance, 810 F.
22   Supp. 275, 276 (C.D. Cal. 1992). “A motion for leave to withdraw must be made upon
23   written notice given reasonably in advance to the client and to all other parties who
24   have appeared in the action” and supported by good cause. C.D. Cal. L.R. 83-2.3.2.

25                                         IV.   DISCUSSION

26
        Counsel argue they are unable to carry out their legal duties because the Subject
     Plaintiffs “failed to maintain regular communication.” (See Mot. 3, ECF No. 129.)
27
           In determining whether good cause exists for withdrawal, a court may consider:
28
 1   “(1) the reasons why withdrawal is sought; (2) the prejudice withdrawal may cause to
 2   other litigants; (3) the harm withdrawal might cause to the administration of justice;
 3   and (4) the degree to which withdrawal will delay the resolution of the case.” Liang
 4   v. Cal–Bay Int’l, Inc., No. 06CV1082–WMC, 2007 WL 3144099, at *1 (S.D. Cal. Oct.
 5   24, 2007).
 6         Here, Counsel provided evidence that the Subject Plaintiffs failed to maintain

 7   regular communications, which rendered Counsel unable to prepare timely and

 8
     adequate discovery responses on their behalf in the lawsuit. (Mot. 3; Decl. of Amy E.
     Davis (“Davis Decl.”) ¶ 4, ECF No. 129.) In line with this assertion, none of the
 9
     named Plaintiffs have opposed this Motion. Thus, Counsel has sufficiently established
10
     reasons for withdrawal.
11
           The first Bellwether Trial is set for September 17, 2019, so ample time exists
12
     for the parties to adjust to the withdrawal of counsel. (See Order 3, ECF No. 130.)
13
     Therefore, permitting Counsel’s withdrawal would neither unduly delay the resolution
14
     of this action nor prejudice any of the parties.
15
           As to the two remaining factors, the record is bereft of facts indicating that
16   withdrawal will harm the administration of justice. The same is true regarding whether
17   permitting withdrawal will delay the resolution of the case. Thus, the two remaining
18   factors militate in favor of withdrawal, or are at least neutral.
19         Additionally, the Local Rules of this District require that a withdrawal Motion
20   “be made upon written notice given reasonably in advance to the client and all other
21   parties who have appeared in the action.” C.D. Cal. L.R. 83-2.3.2. Counsel sent
22   written notices regarding this Motion to the Subject Plaintiffs via the U.S. Postal
23   Service and email between June 15, 2018 and July 19, 2018. (Davis Decl. ¶ 4, ECF
24   No. 129.).

25         Accordingly, withdrawal is appropriate because the factor-based approach

26
     favors withdrawal, and Counsel sufficiently complied with Local Rules and
     demonstrated good cause.
27

28
 1                               V.   CONCLUSION
 2        For the foregoing reasons, Counsel’s Motion to withdraw is GRANTED.
 3        IT IS SO ORDERED.
 4
     October 29, 2018         ____________________________________
 5                                    OTIS D. WRIGHT, II
 6                             UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
